EXHIBIT 10.8




LAREDO PETROLEUM, INC.
OMNIBUS EQUITY INCENTIVE PLAN
OUTPERFORMANCE SHARE UNIT AWARD AGREEMENT


This Outperformance Share Unit Award Agreement (“Agreement”) is made as of (the
“Grant Date”) by and between Laredo Petroleum, Inc. (the “Company”) and (the
“Participant”).
W I T N E S S E T H :
WHEREAS, the Participant is currently an employee of the Company or its
Subsidiary, and the Company desires to have the Participant remain in such
capacity and to afford the Participant the opportunity to participate in the
potential increase in value of the Company over the Performance Period (as
defined below).
NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto agree as follows:
1.    Grant of Outperformance Share Units. Subject to the restrictions, terms
and conditions set forth herein and in the Company’s Omnibus Equity Incentive
Plan, as amended (the “Plan”), the Company hereby grants to the Participant an
unfunded and unsecured promise to deliver shares of Common Stock subject to the
achievement of performance goals and time-vesting conditions as set forth in
this Agreement (the “Outperformance Share Units”, or the “Award”). The
provisions of the Plan are incorporated herein by reference, and all capitalized
terms not otherwise defined herein shall have the same meaning as set forth in
the Plan. In the event of any inconsistency between the provisions of the Plan
and this Agreement, the provisions of this Agreement shall govern and control.
2.    Earned Outperformance Share Units. The Participant is eligible to earn the
number of Outperformance Share Units (the “Earned Outperformance Share Units”)
set forth in the table below based upon the Average Stock Price (defined below)
achieved during the performance period (the “Performance Period”) that commences
on (the “Commencement Date”) and ends on the earlier to occur of (i) (the “Final
Date”) and (ii) the date of the Participant’s termination of employment with the
Company or any of its Subsidiaries due to death or Disability as provided in
Section 5(b) below (the “Termination Date”). For purposes of this Agreement,
“Average Stock Price” means the highest 50 consecutive trading day average
closing stock price of the Company that occurs during the applicable Performance
Period.
The Administrator shall determine and certify the Average Stock Price on or
immediately following the last day of the applicable Performance Period. Based
on the Average Stock Price achieved during the applicable Performance Period,
the Participant is eligible to earn the following number of Earned
Outperformance Share Units:





--------------------------------------------------------------------------------





In the event that the Average Stock Price is:
Then the number of Earned Outperformance Share Units shall be:
Below $5.50
0
$6.00
200,000
$6.50
220,000
$7.00
240,000
$7.50
260,000
$8.00
280,000
$8.50
300,000
$9.00
340,000
$9.50
380,000
$10.00
420,000
$10.50
460,000
$11.00
500,000
$11.50
540,000
$12.00
600,000
$12.50
660,000
$13.00
720,000
$13.50
780,000
$14.00
840,000
$14.50
900,000
$15.00 or greater
1,000,000



Each of the Average Stock Price amounts set forth in the table above is an
“Average Stock Price Hurdle.” In the event that the Average Stock Price achieved
is between two Average Stock Price Hurdles, then there shall be no linear
interpolation between the two Average Stock Price Hurdles and the number of
Earned Outperformance Share Units shall be the number that would have been
earned had the Average Stock Price achieved been the lower of the two Average
Stock Price Hurdles. For the avoidance of doubt, (x) in no event will the
Participant earn any Outperformance Share Units if the Average Stock Price is
below $5.50; and (y) in no event will the Participant earn in excess of
1,000,000 Outperformance Share Units if the Average Stock Price is $15.00 or
greater. Notwithstanding anything in this Agreement to the contrary, in the
event of the occurrence of any of extraordinary, nonrecurring and/or significant
corporate event or events, the Administrator may adjust the number of shares of
Common Stock that may be earned and delivered with respect to the Outperformance
Share Units under this Agreement if the Administrator determines, in its sole
discretion, that such adjustment is equitable and necessary to more accurately
reflect the Company’s performance during the Performance Period.
3.    Vesting Schedule. Subject to Section 5(b) below, the Earned Outperformance
Share Units shall vest as follows: (i) one-third of the Earned Outperformance
Share Units will vest on the Final Date; (ii) one-third of the Earned
Outperformance Share Units will vest on the first anniversary of the Final Date;
and (iii) one-third of the Earned Outperformance Share Units will





--------------------------------------------------------------------------------




vest on the second anniversary of the Final Date ((i), (ii) and (iii),
collectively, the “Vesting Dates”); provided, that, the Participant is employed
with the Company or any of its Subsidiaries on the applicable Vesting Date.
4.    Form and Time of Payment. Subject to Section 5(b) below, each Earned
Outperformance Share Unit will be settled in one share of Common Stock, which
shall be delivered to the Participant as soon as practicable following the
applicable Vesting Date, but in no event later than 30 days following such
Vesting Date.
5.    Termination of Employment.
(a)    In General. In the event that the Participant’s employment with the
Company or any if its Subsidiaries is terminated prior to any Vesting Date for
any reason other than due to the Participant’s death or Disability as provided
under Section 5(b) below, then any Outperformance Share Unit that has not vested
as of such date shall be forfeited by the Participant and cancelled for no
consideration.
(b)    Termination Due to Death or Disability. In the event that the
Participant’s employment with the Company or any of its Subsidiaries is
terminated prior to any Vesting Date (i) by reason of the Participant’s death or
(ii) because the Participant is determined by the Board or the Administrator to
be subject to a Disability, then the Participant shall immediately vest in the
number of Earned Outperformance Share Units, if any, determined earned pursuant
to Section 2 above and each such Earned Outperformance Share Unit shall be
settled in one share of Common Stock within 30 days following the Termination
Date; provided, that, if the Termination Date is prior to the Final Date, such
number of Earned Outperformance Share Units shall be pro-rated based on a
fraction, the numerator being the number of days the Participant was employed
with the Company or any of its Subsidiaries from the Commencement Date until the
Termination Date and the denominator being the number of days between the
Commencement Date and the Final Date.
6.    Transferability. This Award shall not be transferable otherwise than by
will or the laws of descent and distribution. Any attempt by the Participant (or
in the case of the Participant’s death or Disability, the Participant’s
beneficiary or personal administrator) to assign or transfer the Award, either
voluntarily or involuntarily, contrary to the provisions hereof, shall be null
and void and without effect and shall render the Award itself null and void.
7.    Withholding. The Company shall be obligated to withhold amounts sufficient
to satisfy any tax withholding or similar withholding obligations to which the
Company or its Subsidiaries may be subject by reason of payment under this
Award. The Participant expressly acknowledges and agrees that the Participant’s
rights hereunder are subject to this obligation of the Company regarding any
applicable taxes required to be withheld in connection with the Award, in a form
and manner satisfactory to the Company.
8.    No Right to Continued Employment. This Agreement does not confer upon the
Participant any right to continuance of employment or service with the Company
or any of its





--------------------------------------------------------------------------------




Subsidiaries, nor shall it interfere in any way with the right of the Company or
any of its Subsidiaries to terminate the Participant’s employment or service
with the Company or any of its Subsidiaries at any time and for any reason.
9.    Terms of Issuance. The Participant acknowledges being subject to all
terms, conditions and policies contained in the Company’s Employee Manual, as
the same may be amended or modified from time-to-time at the sole discretion of
the Company.
10.    Notice. Every notice or other communication relating to this Agreement
shall be in writing, and shall be mailed to or delivered to the party for whom
it is intended at such address as may from time to time be designated in a
notice mailed or delivered to the other party as provided herein; provided,
that, unless and until some other address be so designated, all notices or
communications by the Participant to the Company shall be mailed or delivered to
the Company at its Tulsa, Oklahoma, office and all notices or communications by
the Company to the Participant may be given to the Participant personally or
mailed to the Participant’s home address as reflected on the books of the
Company.
11.    Administration. This Agreement and the issuance of Common Stock
contemplated hereunder shall be administered by Board or a committee of one or
more members of the Board appointed by the Board to administer this Agreement
and such issuance (the “Administrator”). Subject to applicable law, the
Administrator shall have the sole and plenary authority to: (i) interpret,
administer, reconcile any inconsistency in, correct any defect in and/or supply
any omission in this Agreement; (ii) establish, amend, suspend, or waive any
rules and regulations and appoint such agents as the Administrator shall deem
appropriate for the proper administration of this Agreement; (iii) accelerate
the lapse of restrictions on the Award and/or modify the date that Performance
Period expires; and (iv) make any other determination and take any other action
that the Administrator deems necessary or desirable for the administration of
this Agreement. The Administrator may delegate to one or more officers of the
Company the authority to act on behalf of the Administrator with respect to any
matter, right, obligation, or election that is the responsibility of or that is
allocated to the Administrator herein, and that may be so delegated as a matter
of law. For the avoidance of doubt, in the event of a Change of Control the
provisions of the Plan shall apply, including, without limitation, the authority
and discretion granted to the Administrator with regard to the vesting of
Outperformance Share Units, payment amount and payment timing.
12.    Governing Law. THIS AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES OF SUCH STATE. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.
13.    Miscellaneous.





--------------------------------------------------------------------------------




(a)    Amendment and Waiver. Subject to Section 13(b) of the Plan, the
Administrator may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate, the Award granted hereunder or
this Agreement; provided, that, any such waiver, amendment, alteration,
suspension, discontinuance, cancellation or termination that would materially
and adversely affect the rights of the Participant with respect to the Award
granted hereunder shall not to that extent be effective without the consent of
the Participant.
(b)    Severability. Any provision in this Agreement which is prohibited or
unenforceable in any jurisdiction by reason of applicable law shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
(c)    Entire Agreement and Effectiveness. This Agreement embodies the complete
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.
(d)    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same Agreement.
(e)    Headings. The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.
(f)    Gender and Plurals. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice versa.
(g)    Successors and Assigns. This Agreement shall bind and inure to the
benefit of and be enforceable by and against the Participant, the Company and
their respective successors, allowable assigns, heirs, representatives and
estates, as the case may be.
(h)    Construction. Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement shall be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction shall be applied against any party.
(i)    Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements contained herein shall survive the
consummation of the transactions contemplated hereby and the termination of this
Agreement.
(j)    WAIVER OF PUNITIVE AND EXEMPLARY DAMAGE CLAIMS. EACH PARTY, BY EXECUTING
THIS AGREEMENT, WAIVES, TO THE FULLEST EXTENT





--------------------------------------------------------------------------------




ALLOWED BY LAW, ANY CLAIMS TO RECOVER PUNITIVE, EXEMPLARY OR SIMILAR DAMAGES NOT
MEASURED BY THE PREVAILING PARTY’S ACTUAL DAMAGES IN ANY DISPUTE OR CONTROVERSY
ARISING UNDER, RELATING TO OR IN CONNECTION WITH THIS AGREEMENT.
(k)    Delivery of Laredo Petroleum, Inc. Prospectus dated May 16, 2019.
Participant acknowledges that Participant has been provided a copy of the
Company’s prospectus related to the Company’s Omnibus Equity Incentive Plan
through such prospectus’ availability on the Company’s shared network drive, at
S:\Omnibus Equity Incentive Plan Prospectus. A copy will also be provided to
Participant, upon Participant’s written request to the Company
14.    Section 409A. Notwithstanding any of the foregoing, it is intended that
this Agreement comply with, or be exempt from, the provisions of Section 409A of
the Code and that this Award not result in unfavorable tax consequences to the
Participant under Section 409A of the Code. This Agreement will be administered
and interpreted in a manner consistent with such intent. Notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A of the Code,
the Participant shall not be considered to have terminated employment with
Company or any of its Subsidiaries for purposes of this Agreement and no
payments shall be due to him or her under this Agreement which are payable upon
his or her termination of employment until he or she would be considered to have
incurred a “separation from service” from the Company or any of its Subsidiaries
within the meaning of Section 409A of the Code. To the extent required in order
to avoid accelerated taxation and/or tax penalties under Section 409A of the
Code, amounts that would otherwise be payable and benefits that would otherwise
be provided to a “specified employee” pursuant to this Agreement during the
six-month period immediately following the Participant’s termination of
employment shall instead be paid within 30 days following the first business day
after the date that is six months following the Participant’s termination of
employment with the Company or any of its Subsidiaries (or upon the
Participant’s death, if earlier). In addition, for purposes of this Agreement,
each amount to be paid or benefit to be provided to the Participant pursuant to
this Agreement shall be construed as a separate identified payment for purposes
of Section 409A of the Code. Notwithstanding any of the foregoing to the
contrary, the Company and its respective officers, directors, employees, or
agents make no guarantee that the terms of this Agreement as written comply
with, or are exempt from, the provisions of Section 409A of the Code, and none
of the foregoing shall have any liability for the failure of the terms of this
Agreement as written to comply with, or be exempt from, the provisions of
Section 409A of the Code.
15.    Clawback. The Participant acknowledges and agrees that payments made
under this Agreement are subject to clawback if such payments are made (i) on
account of fraud or misconduct by the Participant, (ii) following an accounting
restatement under certain circumstances (as referenced in the Company’s Omnibus
Equity Incentive Plan) or (iii) as may be required by any other policy of the
Company which may now exist or hereafter be adopted regarding repayment of
incentive-based compensation, as may be in effect from time to time.
    





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.


COMPANY:
LAREDO PETROLEUM, INC.


Randy A. Foutch
Chairman & CEO




PARTICIPANT:
Electronic Signature                                                    Printed
Name:





